                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


MARTIN ANTONIO SOLOMON, #301631,

                       Plaintiff,

                                                               CASE NO. 19-12062
v.                                                             MARK A. GOLDSMITH

CORRECT CARE SOLUTIONS, et al.,

                       Defendants.
                                                 /

                       OPINION AND ORDER
    DENYING THE APPLICATION FOR LEAVE TO PROCEED WITHOUT
PREPAYMENT OF THE FILING FEE, DENYING MOTION TO APPOINT COUNSEL
AND SUPPLEMENT COMPLAINT (Dkt. 7), AND DISMISSING THE CIVIL RIGHTS
                           COMPLAINT

       Michigan prisoner Martin Antonio Solomon (“Plaintiff”), currently confined at the Charles

Egeler Reception and Guidance Center in Jackson, Michigan, has filed a pro se civil rights

complaint pursuant to 42 U.S.C. § 1983 and an application to proceed without prepayment of the

filing fee for this action. In his complaint, Plaintiff raises claims concerning his medical care while

in custody at the Wayne County Jail in 2017. Plaintiff names Correct Care Solutions, medical

personnel, the Wayne County Sheriff’s Department, Wayne County, the Wayne County Sheriff,

jail employees, and others as the defendants in this action and seeks monetary damages. On July

25, 2019, Plaintiff filed an amended complaint (Dkt. 6), along with an accompanying motion for

leave to supplement his complaint and to appoint counsel (Dkt. 7).

       Under the Prison Litigation Reform Act (“PLRA”), Pub. L. No. 104-134, 110 Stat. 1321

(1996), a prisoner may be precluded from proceeding without prepayment of the filing fee in a

civil action under certain circumstances. The statute states, in relevant part:
               In no event shall a prisoner bring a civil action or appeal a judgment
               in a civil action or proceeding under this section, if the prisoner has,
               on 3 or more prior occasions, while incarcerated or detained in any
               facility, brought an action or appeal in a court of the United States
               that was dismissed on the grounds that it is frivolous, malicious, or
               fails to state a claim upon which relief may be granted, unless the
               prisoner is under imminent danger of serious physical injury.

28 U.S.C. § 1915(g). In short, the “three strikes” provision requires a federal court to dismiss a

civil case where the prisoner seeks to proceed without prepayment of the filing fee if, on three or

more previous occasions, a federal court has dismissed the prisoner’s action because it was

frivolous or malicious or failed to state a claim upon which relief may be granted. Id.; see also

Dupree v. Palmer, 284 F.3d 1234, 1236 (11th Cir. 2002) (holding that “the proper procedure is for

the district court to dismiss the complaint without prejudice when it denies the prisoner leave to

proceed in forma pauperis pursuant to the provisions of § 1915(g)”).

       Plaintiff is a prolific litigator in federal court and court records reveal that he has filed at

least three prior civil actions which have been dismissed as frivolous or for failure to state a claim

upon which relief may be granted. See Solomon v. Macomb Co. Corp., et al., No. 2:12-CV-14537

(E.D. Mich. Dec. 13, 2012); Solomon v. Berghuis, et al., No. 2:12-CV-12049 (E.D. Mich. July 30,

2012); Solomon v. Wayne Co. Corp., No. 2:11-CV-12330 (E.D. Mich. June 10, 2011); Solomon

v. Caruso, et al., No. 2:07-CV-102 (W.D. Mich. Oct. 24, 2007). Additionally, Plaintiff has

previously been denied leave to proceed in forma pauperis in other federal lawsuits under the three

strikes rule. See Solomon v. Boles, et al., No. 1:14-CV-541 (W.D. Mich. June 9, 2014); Solomon

v. Olivette Products, LLC, et al., No. 2:13-CV-13666 (E.D. Mich. Oct. 17, 2013).

       Consequently, Plaintiff is a “three-striker” who cannot proceed without prepayment of the

filing fee unless he can demonstrate that he is “under imminent danger of serious physical injury.”

28 U.S.C. § 1915(g). To fall within this statutory exception, a prisoner must allege that the threat

or prison condition is “real and proximate” and that the danger of serious physical injury exists
when the complaint is filed. See Rittner v. Kinder, 290 F. App’x 796, 797-798 (6th Cir. 2008)

(citing Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir. 2003); Abdul-Akbar v. McKelvie, 239

F.3d 307, 313 (3d Cir. 2001) (en banc)). An assertion of past danger is insufficient to invoke the

exception, id., as is an assertion of the potential for future harm. See Vandiver v. Vasbinder, No.

08-2602, 2011 WL 1105652, at *2 (6th Cir. 2011) (“[T]he plain language of § 1915(g) requires

the imminent danger to be contemporaneous with the complaint’s filing.”).

       The events giving rise to Plaintiff’s complaint and amended complaint do not meet the

foregoing standard. Rather, the allegations in both complaints concern events and injuries

(involving a broken catheter in his bladder) that occurred in 2017. Plaintiff thus fails to show that

he falls within the exception to the three strikes rule or that he should otherwise be allowed to

proceed without prepayment of the filing fee despite having three or more prior lawsuits dismissed

as frivolous or for failure to state a claim upon which relief may be granted.

       Accordingly, the Court denies Plaintiff’s application for leave to proceed without

prepayment of the filing fee, denies his motion to appoint counsel and supplement his complaint

(Dkt. 7), and dismisses his civil rights complaint pursuant to 28 U.S.C. § 1915(g). This dismissal

is without prejudice to the filing of a new complaint with payment of the $350.00 filing fee and

the $50.00 administrative fee. Any such complaint will be reviewed to determine whether it should

be served upon the defendants or summarily dismissed under 28 U.S.C. § 1915A(b), which

requires a federal court to dismiss a complaint brought against governmental entities, officers, and

employees if the complaint is “frivolous, malicious, or fails to state a claim upon which relief may

be granted” or “seeks monetary relief from a defendant who is immune from such relief.”
       Lastly, the Court concludes that it has properly applied the “three strikes” provision of 28

U.S.C. § 1915(g) such that an appeal from this decision cannot be taken in good faith. See 28

U.S.C. § 1915(a)(3).

       SO ORDERED.

Dated: July 30, 2019                                s/Mark A. Goldsmith
       Detroit, Michigan                            MARK A. GOLDSMITH
                                                    United States District Judge
